Citation Nr: 1433210	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned at a July 2010 Travel Board hearing held at the RO; a transcript of that hearing is of record.

In September 2011 and November 2013, the Board remanded this matter for further evidentiary development.  

By way of a decision issued by the Appeals Management Center (AMC), the Veteran was granted service connection for a bilateral foot condition with a noncompensable evaluation effective October 28, 2005.  As this constitutes a full grant of benefits, the issue of entitlement to service connection for a bilateral foot disorder is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS), the electronic claims processing system.  Duplicates of the documents also exist in Virtual VA.  


FINDING OF FACT

The Veteran has not been shown to have current obstructive sleep apnea that is related to service.





CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided a letter in August 2005 which was after the initial RO adjudication of matter.  The August 2005 letter addressed the requirement of new and material evidence that is necessary to reopen the previously denied claim.  By way of a September 2011 Board decision, the matter was reopened, development was ordered, and the matter has since been readjudicated by multiple supplemental statements of the case.  Through subsequent notice letters in compliance with Dingess, the Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Although the August 2005 letter was sent after the initial RO adjudication, the Board finds this error nonprejudicial to the Veteran as the Veteran received subsequent notifications as to how to substantiate a claim of service connection.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record.  In the September 2011 remand, the Board ordered a VA examination and medical opinion to determine whether the Veteran's sleep apnea was etiologically related to service.  The Board found that although VA provided an examination and etiological opinion on this matter, the resulting opinion did not address all competent evidence and thus, was inadequate.   By way of a November 2013 remand, the Board directed the RO to obtain a new etiology opinion with respect to the Veteran's sleep disorder, specifically taking into account the credible lay statements of the Veteran (e.g., the reported 22-year history of snoring symptoms).  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Additionally, during the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Pertinent Law and Analysis

Since the Veteran is not alleging that any of his claimed disabilities were incurred in combat, and there is no other evidence suggesting that this is the case, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Sleep apnea is not an enumerated condition.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran avers that his obstructive sleep apnea is related to service.  A current disability of obstructive sleep apnea has been established by the record.  See February 2006 VA Treatment Record and July 2009 Private Sleep Study.  There is also evidence of the Veteran's sleep related symptoms beginning in approximately 1977, which is a couple of years after separation from service.  The Board notes that the Veteran has also reported in his October 2002 claim for service connection that his symptoms of sleep apnea began in March 1974 (in service).  The Veteran is competent to testify as to firsthand experiences of his symptomatology.  See Layno, 6 Vet. App. at 470.  Thus, as there is a current disability and assertions of sleep apnea symptoms having its onset in service, the critical remaining issue is whether there is a nexus between the Veteran's sleep apnea and any event in service.  38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Service treatment records reveal that the Veteran did not have sleep apnea or related symptomatology during service or upon separation from service.  The June 1975 Report of Medical Examination for separation shows an overall normal clinical evaluation for the Veteran.  In his June 1975 Report of Medical History, the Veteran denied having any trouble sleeping or sleep-related issues.  Service treatment records show that the Veteran did not having complaints of snoring or sleep-related issues during his time in service.

A December 1999 sleep study showed the first post service diagnosis of sleep apnea.  While receiving private treatment for his sleep disorder in December 1999, prior to asserting his claim for service connection, the Veteran stated that his snoring began approximately 22 years prior.  In his October 2002 claim for service connection, the Veteran claimed that his symptoms began in March 1974.  He has subsequently made similar statements alleging in-service onset of his snoring, such as at the time of his November 2011 examination.  Additionally, buddy statements indicate that the Veteran was observed to have sleep problems such as trouble breathing and "drop[p]ing off to sleep" in service.  

After considering all of the lay statements regarding the onset of his symptoms, the Board finds that the most credible evidence is the December 1999 private treatment record, in which the Veteran claimed that his symptoms began 22 years prior.  Subsequent statements were inconsistent with that original assertion, suggesting a lack of credibility.  see Caluza, 7 Vet. App. at 511-12.  The Board finds that the December 1999 report of symptoms to his medical treatment provider to be more probative than the inconsistent assertion nearly three years later, made in conjunction with a claim for monetary benefits.  See id.; see also Fed. R. Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (providing that "recourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  Thus, any statement made by the Veteran or other lay statements as to onset of sleep apnea symptoms prior to 1977 is not credible evidence.

A June 2004 VA pulmonary sleep clinic consultation note indicates that the treating physician, Dr. C.M., assessed the Veteran's history of sleep apnea.  He indicated that the Veteran reported onset of sleep apnea symptoms, to include snoring, during service.  In making his clinical assessment, the examiner relied on the Veteran's self-reported history of his symptoms beginning in service in stating that "[c]linical findings and [history] are diagnostic of Severe Sleep [A]pnea syndrome, with military [service] onset based on [history] obtained today."  

The June 2004 opinion has no probative value, as it is based on inaccurate facts (e.g., onset of symptoms), and fails to provide any rationale in support of its conclusion other than the fact that the examiner based his opinion on the Veteran's self-reported history.  The inaccurate factual foundation of the opinion prevents the Board from assigning any probative value to the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).

To the extent that the lay statements of record are probative of the onset of a sleep disorder, those statements are outweighed by the medical evidence showing that the Veteran was not diagnosed with, and he did not clinically present symptoms of sleep apnea until after service, earliest in approximately 1977 (based upon the reported 22-year history of snoring symptoms at his December 1999 medical visit).

In November 2013, VA obtained an addendum opinion addressing the etiology of the Veteran's sleep apnea, to include consideration of the 22-year history of snoring symptoms.  The examiner who conducted the previous November 2011 VA examination opined that the Veteran's sleep apnea less likely than not had its onset in service or is related to his service.  She summarized her findings from her previous review of the records (see November 2011 VA examination), to include the fact that there was no objective evidence showing sleep apnea in service and the record first shows sleep apnea in 1999, which is approximately 24 years after his active duty service.  Furthermore, she discussed the potentially favorable evidence, which was the pulmonologist's documented assessment of sleep apnea having an onset since service based on the Veteran's self-reported history and provided her reasons for dismissing it.  The examiner indicated that she reviewed the case with the staff pulmonologist at VA.  She stated that the Veteran was in service from 1974 to 1975 when he was in his early 20s.  She found that "[i]t would be less likely for the veteran to have developed sleep apnea at this age.  Sleep apnea tends to develop at an older age"  She also reasoned that "[a]lthough the Veteran reported symptoms of snoring for several years, one can have snoring without sleep apnea."  Thus, the examiner considered the complete evidence of record to include the Veteran's history of sleep related symptoms beginning in approximately 1977 in reaching an opinion on the etiology of the condition, and provided an opinion rooted in her understanding of medical principles and the facts of this case.  

The November 2013 examiner provided a thorough rationale in support of her opinion, to include an explanation of the 22-year history of snoring, and her opinion was consistent with the time between the Veteran's separation and diagnosis.  Nieves-Rodriguez, 22 Vet. App. at 302 (a probative medical opinion is factually accurate, fully articulated, and based on sound reasoning).  As such, the Board finds the November 2013 opinion probative and convincing.  There are no probative competent and credible opinions contrary to her opinion.  

Thus, the preponderance of the evidence reflects that the Veteran's obstructive sleep apnea is causally and etiologically unrelated to any event in service.  Service connection for such disability is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57 


ORDER

Service connection for obstructive sleep apnea is denied.




____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


